DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Advisory Action
Examiner has carefully and thoroughly reviewed Applicant’s amendments and arguments in support of patentability in the AFCP Request issued 12 April 2021, however, Examiner will not enter said request because it raises new issues and requires further search and consideration.
First, before amendment Applicant had an “or” statement with regard to the claimed subject matter, specifically, in independent claims 1, 16, and 20 “….oscillator is configured to oscillate the substrate [.…] at a natural frequency of the substrate or a natural frequency of particles on the substrate.”
Examiner rejected this under the prior KR. 1020010048187 to Oh in view of U.S. Patent Application Publication No. 20160136775 to Shinozaki.  Specifically finding that Shinozaki taught that oscillator is configured to oscillate the substrate [.…] at a natural frequency of the substrate.
In the AFCP request, Applicant amended the claims to merely state that “….oscillator is configured to oscillate at a natural frequency of particles on the substrate.”
Upon a cursory search, Examiner found two pieces of prior art that may read on this limitation.  U.S. Patent Application Publication No. 20160254170 to Hu et al. teaches that the frequency of oscillation is varied according to particle size (see paragraph 40).  U.S. Patent No. 5,531,862 to Otsubo et al. teaches the frequency of vibration is changed to match the resonant frequency of a vibration system formed by each of the foreign particles (see Abstract).
However, after consulting with SPE Michael Barr, it should also be noted that the claim language in question should be regarded as intended use as everything is dependent upon the work being performed; thereby making this a work dependent variable, and does not specifically provide a structural limitation to the claim language.
Therefore, with respect to the above, a further additional search and consideration must be performed, and the amendment will not be entered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711